                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JOHN DOE, et al.,

              Plaintiffs,
v.                                                       Case No. 16-13137

RICHARD SNYDER, et al.,

              Defendants.
                                               /

                        ORDER SETTING DATES FOR BRIEFING

       On December 17, 2019, the court held a joint status conference for the cases of

Does v. Snyder, No.16-13137 (“Does II”) and Does v. Curran, No. 18-1935 (“Curran”),

which was recently transferred to this court as a companion to Does II. The parties

agreed at the conference that the equitable claims of the Curran Plaintiffs are subsumed

by the equitable claims currently being litigated by the Does II certified class. The court

explained that it will dismiss the equitable claims in Curran upon receipt of the parties’

anticipated stipulated order to extend the preliminary injunction issued in Curran during

the pendency of Does II. The court expects the parties to promptly begin work on

formulating such a proposed order.

       During the conference, Plaintiffs’ counsel in Does II stated that by Monday,

December 23, 2019, they would file a motion addressing their remaining constitutional

claims related to vagueness, strict liability, and the First Amendment. The parties

agreed to a briefing schedule that will potentially allow the remaining constitutional

challenges to be heard at the motion hearing for the ex post facto Does II claims

currently scheduled for February 5, 2020. Accordingly,
            IT IS ORDERED that the Does II Plaintiffs’ motion on the remaining constitutional

claims is due December 23, 2019.

            IT ORDERED that Defendants’ response is due January 13, 2020.

            FINALLY, IT IS ORDERED that Plaintiffs’ reply is due January 24, 2020.

                                                               s/Robert H. Cleland
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: December 18, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 18, 2019, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\16-13137.DOES.order.setting.dates.HEK.docx




                                                                          2
